In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐3363 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐ Appellee, 
                                  v. 

CAROL Y. WOODARD, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
            No. 08‐CR‐126 — Larry J. McKinney, Judge. 
                     ____________________ 

    ARGUED OCTOBER 30, 2013 — DECIDED MARCH 5, 2014 
                ____________________ 

     Before EASTERBROOK, RIPPLE, and WILLIAMS, Circuit Judges. 
      WILLIAMS,  Circuit  Judge.  Defendant  Carol  Woodard,  the 
managing director of a non‐profit organization, was indicted 
on one count of health care fraud for collecting $8.9 million 
from  Medicaid  based  on  her  submissions  of  phony 
healthcare  claims.  As  the  first  trial  date  approached, 
Woodard filed the first of many motions to change counsel. 
After  the  district  court  appointed  a  third  attorney,  it  sua 
sponte ordered Woodard to undergo a competency examina‐
2                                                         No. 12‐3363 

tion because it felt that she might not understand the nature 
of the proceedings against her. After a doctor concluded that 
Woodard  was  competent  to  stand  trial  because  she  knew 
and understood the charges against her and was able to as‐
sist in her defense, the court found Woodard legally compe‐
tent to stand trial. Nearly two years later, after several more 
delays  and  new  attorneys,  Woodard  asked  for  a  second 
competency  evaluation,  which  the  court  denied.  Woodard 
pled guilty and was sentenced to 80 months’ imprisonment. 
     On appeal, Woodard argues that the district court abused 
its  discretion  by  not  ordering  a  second  competency  evalua‐
tion. Because the district court reached a reasonable conclu‐
sion  after  it  reviewed  a  previous  psychological  evaluation, 
considered  the  advice  of  two  mental  health  professionals, 
and considered Woodard’s interactions with her attorney, we 
conclude  that  the  district  court  did  not  abuse  its  discretion. 
In  addition,  although  Woodard  argues  that  she  did  not 
knowingly  and  voluntarily  plead  guilty  during  her  Rule  11 
colloquy, a review of the record shows that she did and that 
no  red  flags  were  raised  that  would  alert  the  court  to  the 
contrary.  Finally,  we  agree  with  her  last  argument  that  the 
district court violated the Ex Post Facto Clause at sentencing 
by sentencing her under the wrong version of the Sentencing 
Guidelines. Therefore, we remand this case for resentencing, 
but affirm the district court’s judgment in all other respects. 
                        I. BACKGROUND 
    Carol Woodard was the operator and managing director 
of  a  non‐profit  grant  organization,  Gideon’s  Gate,  which 
provided  educational  and  tutoring  services  to  children  of 
indigent families. In January 2006, the Department of Educa‐
tion  was  not  satisfied  with  Gideon’s  performance  and 
No. 12‐3363                                                          3

stopped  providing  funding  and  services.  In  order  to  make 
up  for  the  loss  of  funding,  Woodard  enrolled  Gideon  as  an 
authorized  Indiana  Medicaid  provider  that  could  provide 
outpatient mental health services. But, she provided no med‐
ical  services  and  continued  to  operate  it  as  an  educational 
service provider. 
    In order to fraudulently bill Medicaid, from January 2006 
through December 2007, Woodard illegally obtained clients’ 
personal  information  from  a  welfare‐to‐work  provider  that 
was  operated  by  a  friend,  Rita  Nigaya.  Nigaya  gave 
Woodard access to her clients’ files as repayment for a loan 
from  Woodard.  Without  informing  Nigaya’s  clients, 
Woodard  used  their  social  security  and  Medicaid  numbers 
to  bill  Medicaid  for  services  never  provided.  In  total,  2,437 
false  claims  were  submitted  to  Medicaid  for  $8.9  million 
worth  of  phony  services  to  378  patients.  After  an  investiga‐
tion, a federal grand jury indicted Woodard on one count of 
health care fraud, in violation of 18 U.S.C. § 1347. 
    After several delays, a bench trial was scheduled for July 
27,  2009.  Four  days  before  the  trial,  Woodard’s  counsel 
moved to  withdraw  because of a  fundamental  difference  of 
opinion  regarding  how  the  trial  should  be  conducted.  The 
district court granted his motion and a second attorney was 
appointed.  Woodard  not  only  disagreed  with  her  second 
counsel  regarding  trial  strategy,  but  accused  him  of  feloni‐
ous conduct. On March 23, 2010, the district court appointed 
a third counsel, and sua sponte ordered Woodard to under‐
go  a  psychiatric  evaluation  because  of  concerns  about  her 
“inability  to  understand  exactly  what  the  charges 
[were], … [her] inability to understand how to proceed,” and 
4                                                        No. 12‐3363 

her inability to “realistically look at the circumstances before 
her.” 
    On  May  18,  2010,  Woodard  appeared  at  a  competency 
examination, but she refused to participate, so a few months 
later  the  district  court  again  ordered  her  examination.  On 
September  28,  2010,  Dr.  Philip  M.  Coons  evaluated 
Woodard,  diagnosed  her  with  “multiple  adjustment  reac‐
tions  with  depressed  mood,  in  remission,”  and  concluded 
that she was competent to stand trial because she knew and 
understood the charges against her and was able to assist in 
her  defense.  On  January  13,  2011,  the  district  court  held  a 
competency  hearing  and  found  Woodard  competent  to 
stand trial. 
    On  June  6,  2012,  five  days  before  trial,  Woodard  volun‐
tarily committed herself to Community North Hospital for a 
psychological  evaluation  and  inpatient  treatment.  Commu‐
nity  North  diagnosed  Woodard  with  major  depressive  dis‐
order  with  psychiatric  episodes  and  prescribed  medication 
to  help  her  control  the  symptoms  of  her  illness.  On  June  8, 
2012, Woodard’s attorney filed, and the court denied, a mo‐
tion for a continuance based on her hospital admission. 
    On June 11, 2012, the district court held a status hearing 
for  an  update  on  how  Woodard’s  commitment  affected  the 
trial.  Because  Woodard  was  still  committed  to  the  mental 
health unit, she was unable to attend the hearing. Her coun‐
sel asked to postpone the trial because Woodard was heavily 
medicated and her treating doctor at Community North felt 
that she was not “clinically ready for discharge.”  
  The  next  day,  the  district  court  considered  Woodard’s 
motion  for  a  second  competency  examination  and  the  testi‐
No. 12‐3363                                                           5

mony  of  two  doctors.  The  defense  witness,  Dr.  Elizabeth 
Cunningham,  a  forensic  psychiatrist,  had  examined  and 
evaluated Woodard at the hospital’s request. She concluded 
that Woodard’s new medication would not affect her factual 
understanding  of  the  legal  proceedings  because  even  after 
taking  the  medication  Woodard  was  oriented,  able  to  con‐
verse with people, and was not over‐sedated. However, she 
also stated that she was concerned with Woodard’s ability to 
assist her defense counsel and later faxed a letter to the court 
stating that she felt that Woodard lacked the ability to assist 
counsel in her defense. The government’s expert, Dr. Celes‐
tine  DeTrana,  reviewed  Woodard’s  treatment  records  from 
Community  North  Hospital,  visitation  records  from  outpa‐
tient  facilities,  Dr.  Coons’s  competency  determination,  and 
several  court  documents.  Even  though  she  did  not  review 
Dr. Cunningham’s evaluation, she, too, concluded that none 
of  Woodard’s  new  medications  would  affect  her  under‐
standing  of  the  legal  proceedings.  Although  Dr.  Cunning‐
ham felt that Woodard lacked the ability to assist counsel in 
her  defense,  Dr.  DeTrana  thought  that  she  could.  After  re‐
viewing Dr. Coons’s report and listening to the testimony of 
Drs. Cunningham and DeTrana, the court found no reasona‐
ble  grounds  to  order  another  full‐blown  evaluation,  denied 
Woodard’s motion, and found that Woodard was competent 
to stand trial. So trial was reset for July 16, 2012. 
    Five  days  before  trial,  on  July  11,  2012,  Woodard  filed 
another  motion  to  continue  and  to  review  her  competency. 
She presented a letter from Community North Hospital that 
stated that she was not mentally stable enough to adequately 
assist  or  participate  in  her  defense  and  that  if  Woodard  at‐
tempted  to  sign  herself  out  of  the  hospital,  it  would  seek  a 
78‐hour  commitment  order.  On  July  12,  2012,  relying  on  its 
6                                                       No. 12‐3363 

decision  from  its  previous  ruling,  Woodard’s  assistance  in 
her defense for four years, and the fact that she took several 
notes at the recent deposition of a witness who was going to 
testify  at  her  trial,  the  court  denied  the  motion.  Following 
the court’s denial of her motion, Woodard filed a petition to 
enter a plea of guilty. 
    Because  Judge  McKinney  was  out  of  town,  she  pled 
guilty before Judge Lawrence. During the Rule 11 colloquy, 
Woodard  explained  that  she  finished  four  years  of  college 
and  took  some  graduate  courses,  commented  on  her  com‐
munication  with  counsel,  and  expressed  her  current  under‐
standing of the plea agreement and indictment. In addition, 
Woodard  responded  that  her  medication  did  not  affect  her 
ability  to  understand  what  was  going  on.  The  court  also 
asked  her  if  she  suffered  from  a  mental  condition  that  im‐
paired  her  ability  to  understand  the  court’s  proceedings. 
Woodard responded that she understood what was happen‐
ing  and  after  the  colloquy  was  over,  the  court  accepted  her 
guilty plea.  
    On October 5, 2012, Judge McKinney sentenced Woodard 
to 80 months’ imprisonment, utilizing the 2011 version of the 
Sentencing  Guidelines.  Relying  on  then‐controlling  Seventh 
Circuit case law, the court applied the Sentencing Guidelines 
range of 97 to 121 months. Had the court applied the Guide‐
lines  that  were  in  effect  at  the  time  Woodard  committed 
fraud,  her  Guidelines  range  sentence  would  have  been  be‐
tween 51 and 63 months. After sentencing, Woodard moved 
to withdraw her guilty plea, the court denied the motion and 
this appeal followed. 
      
No. 12‐3363                                                           7

                           II. ANALYSIS 
   Woodard  makes  three  arguments.  First,  she  argues  that 
the district court abused its discretion by not ordering a sec‐
ond  competency  evaluation.  Second,  she  contends  that  she 
did  not  knowingly  and  voluntarily  plead  guilty  during  her 
Rule  11  colloquy.  Finally,  she  asserts  that  the  district  court 
violated  the  Ex  Post  Facto  Clause  at  sentencing.  We  address 
each argument below. 
   A. No Abuse of Discretion in Denial of Second Compe‐
      tency Evaluation Request 
    Woodard argues that the district court abused its discre‐
tion  when  it  refused  to  order  a  second  competency  evalua‐
tion  in  July  of  2012  despite  evidence  that  her  mental  health 
continued  to  deteriorate  in  the  weeks  preceding  her  guilty 
plea.  Woodard  relies  on:  (1)  the  fact  that  her  competency 
was questioned once before in 2010; (2) her hospital records; 
and  (3)  evidence  of  “irrational  behavior”  to  support  her 
claim  that  there  existed  a  bona  fide  doubt as  to  her  compe‐
tency to stand trial. We disagree. 
    This court reviews the district court’s decision not to or‐
der a second competency evaluation for abuse of discretion. 
United States v. Andrews, 469 F.3d 1121 (7th Cir. 2006). A dis‐
trict court is not required to order an examination or a com‐
petency hearing unless there is a bona fide doubt that arises 
as to a defendant’s competency before trial. Id. The court us‐
es an objective test to determine whether a reasonable doubt 
was raised. United States v. Collins, 949 F.2d 921, 924 (7th Cir. 
1991).  
   Woodard  cannot  successfully  claim  that  because  her 
competency  was  questioned  in  2010  that  serious  doubts 
8                                                         No. 12‐3363 

arose  as  to  her  competency  in  2012.  The  test  for  whether  a 
defendant  is  competent  to  stand  trial  focuses  on  “whether 
[the  defendant]  has  sufficient  present  ability  to  consult  with 
his lawyer with a reasonable degree of rational understand‐
ing  and  whether  he  has  a  rational  as  well  as  factual  under‐
standing  of  the  proceedings  against  him.”  United  States  v. 
Ross, 501 F.3d 702, 712 (7th Cir. 2004) (quoting Dusky v. Unit‐
ed  States,  362  U.S.  402,  403  (1960))  (emphasis  added).  Here, 
Woodard  was  deemed  competent  by  a  doctor  in  2010,  and, 
based on that finding, a court found her legally competent to 
stand trial. 
     The key to our analysis is whether the defendant current‐
ly  suffers,  at  the  time  the  motion  for  a  competency  evalua‐
tion is made, a malady that would render the defendant in‐
competent,  not  whether  a  malady  affected  the  defendant 
years  in  the  past.  Simply  because  Woodard  had  a  court‐
ordered  competency  evaluation  in  2010  and  was  diagnosed 
with a mental illness is not evidence that she was unable to 
assist  her  attorney  in  2012.  Woodard’s  argument  is  further 
weakened  by  the  fact  that  she  was  deemed  both  medically 
and  legally  competent  in  2010  to  stand  trial  in  spite  of  her 
malady.  Dr.  Coons,  who  did  her  evaluation,  believed  that 
she  was  both  competent  to  stand  trial  since  she  knew  and 
understood the charges against her, and was able to assist in 
her defense. The court agreed so her 2010 evaluation has lit‐
tle bearing on her competency motion filed in 2012. 
    Second,  Woodard  maintains  that  her  mental  health  de‐
clined after her first competency evaluation in September of 
2010 was completed. She argues that her subsequent medical 
records  raised  doubt  as  to  her  competency,  but  the  record 
does  not  support  Woodard’s  argument.  The  court  was  con‐
No. 12‐3363                                                           9

cerned with Woodard’s mental health, so it asked two men‐
tal health professionals who recently evaluated Woodard, or 
her  medical  files,  to  comment  on  Woodard’s  mental  state. 
The  court  asked  them  to  determine:  (1)  if  the  medication 
Woodard  was  recently  prescribed  prevented  her  from  un‐
derstanding  court  proceedings;  and  (2)  whether  her  illness 
or  medication  prevented  her  from  assisting  in  her  defense. 
As  to  the  first  question,  both  doctors  agreed  that  Woodard 
was able to understand the court’s proceedings. Where they 
differed was on the second question as to whether Woodard 
was able to assist in her own defense. 
    Drs.  Cunningham  and  DeTrana’s  evaluations  went  a 
long  way  in  eliminating  any  doubt  that  was  raised  by 
Woodard’s  voluntary  commitment.  While  the  two  doctors 
disagreed about whether Woodard’s paranoia prevented her 
from assisting her attorney, the court felt that the important 
issue  was  whether  Woodard’s  paranoia  was  so  great  that  it 
interfered  with  her  ability  to  assist  in  her  defense.  While  a 
close call, the court ultimately chose to follow Dr. DeTrana’s 
opinion  because  Dr.  Cunningham  said  that  although 
Woodard’s paranoia was a concern, she did not state that it 
was  to  such  a  degree  that  Woodard  would  not  be  able  to 
participate in her own defense.  
    Nearly  a  month  after  the  court  denied  her  request  for  a 
second  competency  evaluation,  Woodard  made  another  re‐
quest  for  a  second  competency  evaluation,  arguing  once 
again  that  her  medication  prevented  her  from  participating 
in  her  defense.  Yet,  the  record  shows  that  for  almost  four 
years,  Woodard  interacted  with  her  attorneys  and  partici‐
pated  in  her  defense.  In  fact,  some  of  her  former  attorneys 
might  argue  that  she  participated  too  much.  Even  after  she 
10                                                        No. 12‐3363 

was  provided  medication  for  her  paranoia,  and  claims  that 
she was unable to assist in her defense because of her medi‐
cation,  she  still  appeared to assist her attorney. On June 12, 
while Woodard was on medication that allegedly prevented 
her  from  effectively  assisting  counsel,  the  government  ob‐
served  Woodard  taking  several  notes  at  the  deposition  of  a 
witness  that  was  going  to  testify  at  her  trial.  Moreover,  she 
appeared  to  be  conversing  with,  and  being  helpful  to,  her 
counsel.  The  government  argues,  and  Woodard  does  not 
contest, that this demonstrates that she was capable of assist‐
ing her  counsel. The June 12 episode is significant evidence 
that  shows  that  Woodard  was  capable  of  assisting  in  her 
own defense. 
    Woodard also points to her “irrational behavior” of con‐
tinuously  firing  her  counsel,  filing  pro  se  motions  that  did 
not  appear  to  be  relevant  to  her  case,  and  checking  herself 
into a mental health unit as evidence sufficient to raise doubt 
that  Woodard  was  competent  to  stand  trial.  While  such  ac‐
tions  could  bear  on  whether  Woodard  was  incompetent, 
they are not dispositive. This court has said that “the articu‐
lation  of  unusual  legal  beliefs  is  a  far  cry  from  incompe‐
tence.”  United  States  v.  Alden,  527  F.3d  653,  660  (7th  Cir. 
2008). “Persons of unquestioned competence have espoused 
ludicrous  legal  positions.”  Id.  Although  it  is  clear  that 
Woodard  suffers  from  mental  illness,  the  record  does  not 
conclusively  show  that  her  mental  illness  prevented  her 
from  fully  participating  in  her  defense  preparation.  There‐
fore, we believe that the court’s conclusion is reasonable and 
that no bona fide doubt was raised to suggest that Woodard 
should have received a second competency evaluation. 
       
No. 12‐3363                                                          11

    B. Woodard’s Guilty Plea Was Knowing and Voluntary 
    Woodard  argues  that  her  guilty  plea  was  not  knowing 
and  voluntary  because  the  district  court  failed  to  appropri‐
ately  address  her  competency  to  plead  guilty  at  the  change 
of  plea  hearing  and  that  she  preserved  the  issue  for  appeal 
when  she  raised  the  issue  with  the  district  court  after  sen‐
tencing.  However,  the  government  counters  that  we  should 
review the issue for plain error since Woodard did not time‐
ly raise the issue below.  
     While  Woodard  filed  a  motion  to  withdraw  her  guilty 
plea after sentencing,  she did not do so before she filed her 
notice  of  appeal.  When  she  filed  her  notice  of  appeal,  this 
court had jurisdiction over her case and the district court lost 
its  ability  to  vacate  her  judgment.  “There  is  a  general  rule 
that  an  appeal  suspends  the  power  of  the  court  below  to 
proceed further in the cause, except to take such steps as will 
assist the appellate court in its determination.” United States 
v. O’Connor, 874 F.2d 483, 489 (7th Cir. 1989) (quoting United 
States  v.  Bastanipour,  697  F.2d  170,  173  (7th  Cir.  1982)).  Be‐
cause  Woodard  did  not  seek  to  withdraw  her  guilty  plea 
prior  to  reaching  this  court,  she  did  not  properly  raise  the 
issue below. We review Woodard’s claim of a Rule 11 viola‐
tion for plain error. See United States v. Vonn, 535 U.S. 55, 63 
(2002);  United  States  v.  Burnside,  588  F.3d  511,  520  (7th  Cir. 
2009).  Under  this  standard,  we  review  Woodard’s  claim  to 
determine  whether:  (1)  an  error  has  occurred;  (2)  it  was 
plain;  (3)  it  affected  Woodard’s  substantial  rights;  and  (4)  it 
seriously affected the fairness, integrity, or public reputation 
of the judicial proceedings. See Burnside, 588 F.3d at 520. 
    To ensure that guilty pleas are knowing and voluntary, a 
district  court  must  determine  that  the  defendant  under‐
12                                                        No. 12‐3363 

stands  her  rights  before  pleading  guilty.  Fed.  R.  Crim.  P. 
11(c). The validity of a Rule 11 colloquy is based on the total‐
ity of the circumstances. United States v. Pineda‐Buenaventura, 
622  F.3d 761, 770  (7th  Cir. 2010);  United States  v. Blalock, 321 
F.3d  686,  688  (7th  Cir.  2003).  To  determine  whether  the  de‐
fendant  understands  the  nature  of  a  charge,  “we  consider: 
(1) the complexity of the charge; (2) the defendant’s level of 
intelligence,  age,  and  education;  (3)  whether  the  defendant 
was  represented  by  counsel;  (4)  the  judge’s  inquiry  during 
the plea hearing and the defendant’s statements; and (5) the 
evidence  proffered  by  the  government.”  Blalock,  321  F.3d  at 
688‐89.  
     Judge Lawrence conducted a thorough and valid Rule 11 
colloquy.  Before  any  questioning  began,  the  court  told  her 
that she was allowed to take “as much time as necessary” to 
discuss  the  procedure  with  her  attorney  throughout  the 
hearing.  The  court  then  asked  her  background  questions 
about  her  personal  and  educational  background.  Woodard 
explained she was 44 years old, graduated from high school, 
finished four years of college, and took post‐graduate cours‐
es. To questions regarding whether Woodard and her attor‐
ney  reviewed  the  petition  to  enter  a  plea  of  guilty,  the  plea 
agreement, and the indictment, she responded that she read, 
understood, and certified the documents. The court then re‐
viewed each document with her and asked a series of ques‐
tions  designed  to  ensure  that  Woodard  was  aware  of  the 
charge against her, that she understood the consequences of 
the charges, and that she was voluntarily pleading guilty. 
   Woodard argues that the court “ignored” red flags of her 
incompetency  to  voluntarily  and  knowingly  plead  guilty, 
such  as  her  mental  health  diagnosis,  her  prescription  medi‐
No. 12‐3363                                                      13

cation and their impact on her ability to plead guilty. But, the 
record does not support Woodard’s argument. The court also 
asked Woodard if she was taking medication that she felt in‐
terfered with her ability to understand the legal process. She 
responded that she felt that her medication did not affect her 
ability  to  understand  what  was  going  on.  Finally,  the  court 
asked  whether  any  medical,  mental,  physical  or  emotional 
conditions interfered with her ability to participate or under‐
stand the court’s proceedings. Woodard again answered that 
she understood what was going on.  
     It is true that simply answering the court’s question is not 
in  and  of  itself  dispositive  that  Woodard  was  competent  to 
plead guilty. See United States v. Hardimon, 700 F.3d 940, 943 
(7th Cir. 2012) (stating that “the fact that a defendant seems 
competent when answering the court’s questions at the plea 
hearing should not be conclusive as to whether the  defend‐
ant  is  competent  to  plead;  mental  diseases,  or  mental  im‐
pairments brought on by psychotropic drugs, might alter the 
premises  of  a  person’s  thinking  rather  than  the  articulation 
of  his  thoughts  or  his  outward  appearance  or  manner”). 
Here,  the  court’s  questions  and  observations  of  Woodard 
while  she  answered  its  questions  regarding  her  medical 
condition clearly demonstrate that the court did not “ignore” 
Woodard’s medical and mental state. 
    Finally, Woodard points to a moment when she was mo‐
mentarily  confused  by  a  question  the  judge  asked  her. 
Woodard  was  asked  whether  she  suffered  from  a  condition 
that interfered with her ability to understand and participate 
in the proceeding. Woodard did not understand the question 
the judge asked her and needed her attorney to rephrase the 
question  so  that  she  could  understand  it.  Woodard  argues 
14                                                          No. 12‐3363 

that  this  was  a  red  flag  that  the  court  should  have  noted. 
However,  a  defendant’s  reliance  on  counsel’s  explanation 
does not necessarily vitiate the validity of the Rule 11 collo‐
quy. See United States v. Hernandez, 731 F.3d 666, 671 (7th Cir. 
2013)  (holding  that  a  plea  colloquy  was  sufficient  and  thor‐
ough  even  though  the  defendant  expressed  confusion  re‐
garding  the  proceedings  and  the  district  court  allowed  the 
defendant to speak with counsel). Woodard’s reliance on her 
attorney to rephrase a single question did not raise red flags 
as to her competency at the plea hearing or negate the collo‐
quy’s thoroughness. Based on the totality of the circumstanc‐
es,  no  plain  errors  were  present  and  Woodard  knowingly 
and voluntarily pled guilty. 
      C. Sentence Violated the Ex Post Facto Clause 
    Woodard argues that her sentence should be vacated and 
remanded for resentencing because the district court violat‐
ed the Ex Post Facto Clause. Because Woodard did  not raise 
this argument to the district court, our review is plain error. 
Henderson v. United States, 133 S. Ct. 1121, 1127 (2013). Under 
plain error review, a defendant must show that: (1) there was 
error;  (2)  it  was  plain;  (3)  it  affected  his  substantial  rights; 
and (4) the court should exercise its discretion to correct the 
error  because  it  seriously  affected  the  fairness,  integrity  or 
public reputation of the judicial proceedings. United States v. 
Olano, 507 U.S. 725, 732 (1993). 
   Woodard is correct that the district court violated the Ex 
Post  Facto  Clause  by  utilizing  the  version  of  the  Sentencing 
Guidelines in effect at the time of her sentencing rather than 
the Guidelines in effect at the time she committed her crime. 
Although  the  district  court  correctly  sentenced  Woodard 
under  then‐controlling  Seventh  Circuit  precedent,  a  subse‐
No. 12‐3363                                                          15

quent  change  in  the  law  mandates  that  Woodard’s  sentence 
be vacated and her case remanded for resentencing.  
    Woodard  committed  her  crime  between  January  2006 
and  December  2007. However,  due  to  numerous  delays  she 
was  not  sentenced  until  October  5,  2012.  In  sentencing 
Woodard,  the  district  court  followed  then‐controlling  Sev‐
enth  Circuit  precedent,  which  held  that  the  Ex  Post  Facto 
Clause  did  not  prohibit  sentencing  a  defendant  under  the 
version of the Guidelines in effect at the time of sentencing. 
See generally United States v. Demaree, 459 F.3d 791, 793‐95 (7th 
Cir. 2006). 
     After Woodard’s sentencing, the Supreme Court, in Peugh 
v.  United  States,  133  S.  Ct.  2072  (2013),  reversed  Demaree.  In 
Peugh, the Supreme Court held that the Ex Post Facto Clause 
is violated when a defendant is sentenced under Guidelines 
that  were  promulgated  after  the  commission  of  the  crime 
when the use of those Guidelines results in a higher sentenc‐
ing  range  than  the  one  calculated  under  the  Guidelines  in 
effect  at  the  time  the  offense  was  committed.  Id.  at  2088. 
Peugh applies to Woodard’s case. Although the district court 
sentenced  Woodard  under  then‐controlling  Seventh  Circuit 
precedent,  it  is  plain  at  the  time  of  our  review  that  under 
Peugh,  the  district  court  committed  an  error.  See  Johnson  v. 
United States, 520 U.S. 461, 468 (1997).  
    When the court utilized the 2011 version of the Sentenc‐
ing Guidelines, it calculated Woodard’s total offense level at 
30,  making  the  applicable  Guidelines  range  97  to  121 
months. If the 2007 version of the Sentencing Guidelines had 
been applied, Woodard’s total offense level would have been 
24, making the applicable Guidelines range 51 to 63 months. 
Such a disparity in the Guidelines range impacted the integ‐
16                                                         No. 12‐3363 

rity  of  the  judicial  proceedings.  See  United  States  v.  Jaimes–
Jaimes,  406  F.3d  845,  851  (7th  Cir.  2005).  Because  the  district 
court chose Woodard’s sentence while considering improper 
Guidelines, the court violated the Ex Post Facto Clause. As a 
result,  as  we  discussed  recently  in  United  States  v.  Williams, 
Woodard’s  sentence  must  be  vacated  and  remanded  for  re‐
sentencing. See No. 13‐1260, 2014 WL 486244, at * 1 (7th Cir. 
Feb. 7, 2014) (per curiam). 
                        III. CONCLUSION 
   We AFFIRM the judgment of the district court, VACATE the 
sentence, and REMAND for resentencing.